Citation Nr: 1531694	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether vacatur is warranted for a June 30, 2015 Board of Veterans' Appeals decision that denied the issue of entitlement to service connection for positional vertigo.

2.  Entitlement to service connection for positional vertigo.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs Regional Office in Oakland, California.

On June 30, 2015, the Board issued a decision denying the Veteran's claim for service connection for positional vertigo.  However, the Board had not reviewed a newly submitted private medical opinion that had been received by the Board earlier in June 2015.  The newly submitted evidence has now been associated with the Veteran's claims file.  Consequently, the Board is vacating the June 30, 2015 Board decision and will reissue the decision below with consideration of the newly submitted evidence.

The Board notes that the Veteran submitted a waiver of RO review with his newly submitted evidence.  Accordingly, remand of the Veteran's claim for RO review of the newly submitted evidence is not required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On June 30, 2015, the Board issued a decision denying the Veteran's claim for service connection for positional vertigo without consideration of a private medical opinion that had been received by the Board earlier that month.
2.  The Veteran's current positional vertigo is unrelated to his military service, including the one instance of dizziness he experienced in service.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the June 30, 2015 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).
 
2.  The criteria for service connection for positional vertigo have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 U.S.C.A. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

Here, the Board issued a decision on June 30, 2015 denying the Veteran's claim for service connection for positional vertigo.  The Veteran had submitted additional evidence in support of his claim at the beginning of June 2015.  The Board received this evidence prior to issuance of the June 30, 2015 Board decision; however, this evidence had not been associated with the Veteran's file at the time of the June 30, 2015, Board decision.  Thus, the Board issued the decision without having considered the newly submitted evidence which included a private medical opinion supporting the Veteran's claim.  Consequently, the Board must vacate its prior June 30, 2015, decision and issue a decision which takes into consideration the newly submitted evidence.

Decision

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

An October 2010 letter advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran has been afforded a VA medical examination.  A VA medical opinion has been obtained.  The Veteran has provided testimony at a hearing before the Board.  During the May 2015 hearing, information was obtained regarding onset of the Veteran's vertigo disability.  Information was also obtained regarding any causal link between the vertigo and his active service.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional evidence that should be obtained to substantiate the Veteran's claim.

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran submitted his claim for service connection for vertigo in September 2010.  On this VA Form 21-526 he did not indicate when the disability began or when he was treated.    

A review of the Veteran's service treatment records reveal a June 1960 entry in which the Veteran complained of dizziness since the day before.  The examiner indicated that the Veteran had possible early labyrinthitis.  The Board notes that the Veteran filled out a Report of Medical History (RMH) in July 1960 in preparation for discharge from service and he reported that he had experienced dizziness or fainting spells.      

A March 31, 2010 VA emergency room record notes that the Veteran had developed dizziness in supine position off and on for over 20 years.  It was noted that the episodes of dizziness lasted for a short time and were not associated with nausea or vomiting.  He reported that he had had recurrent dizziness off and on for the past 10 days.  The Veteran reported that he had had a similar episode when he was 19 years old when he was in service and was told to have inner ear disease.  

A June 2010 VA otolaryngology consult noted that the Veteran had a long history of transient dizziness, usually provoked by positional change.  Duration was reported to be for a few seconds, never lasting longer.  The impression was benign paroxysmal positional vertigo.  The Veteran did not feel that he needed treatment for his symptoms.  

In a November 2010 letter, the Veteran asserted that since leaving the Army he would get dizziness about three times a year.  He said that it would last for one day at most and go away.  He stated that it had gotten worse in the last year.  He reported that he functioned okay when he was up or in bed, it was when he gets up or lies down that he gets momentarily dizzy.  

On VA contract compensation and pension examination in July 2011, the Veteran reported that in service he had a single episode of objective vertigo that was severe, associated with nausea and vomiting, which lasted at least five days.  He stated that it resolved entirely with no symptoms of dizziness until 10 or 15 years following his discharge.  He reported that subsequently he has had multiple episodes of positional vertigo associated with lying down, turning to the left, and occasionally with some mild orthostatic change.  The Veteran stated that the symptoms lasted up to 10 minutes.  

The examination revealed no abnormalities other than bilateral hearing loss.  The examiner noted that the symptoms as described by the Veteran during service suggested the occurrence of acute labyrinthitis or vestibular neuronitis with no subsequent symptoms of dizziness whatsoever for 10 to 15 years following that time, and no reported hearing loss as a result of the attack.  The examiner noted that the Veteran's present symptoms are that of brief positional vertigo which does not appear to be related to his initial severe episode.  Although some residual positional vertigo secondary to vestibular neuronitis is possible, the examiner believed that the Veteran's current symptoms of vertigo are less likely than not caused by or a result of military service.  

At his May 2015 hearing, the Veteran reported that he first experienced vertigo in service while on guard duty.  He said that the next morning he went to see the doctor and his vertigo was so bad that he started throwing up.  He reported that he was given pills and three days of staying in the barracks.  He said that the vertigo resolved during that time.  The Veteran testified that this was the last time he had vertigo for years.   He stated that after he got out of service he did not have vertigo anymore until the mid or late 1990's.  Thereafter he would get it occasionally.  It would come two or three times a year and would last a few days and then go away.  He said that now he experiences vertigo every day.  He reported that it lasts a few minutes and then it goes away.  He does not have vomiting with it.

In a June 2015 letter, the Veteran's primary care physician stated that it was his professional opinion that the Veteran's current issues with vertigo are the same as those experienced while serving in the Army, which was at that time diagnosed as labyrinthitis.  The Board notes that the primary care physician provided no underlying reasons for his opinion, but instead, merely stated his conclusion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, given the lack of reasoning in the private opinion, the Board finds it to be of significantly less probative value than that expressed and explained by the July 2011 VA contract examiner.

The Board also finds an internet article submitted by the Veteran in June 2015 to be of little probative value.  It states that some viruses that have been associated with vestibular neuritis or labyrinthitis can go dormant in the nerve only to flare up again at any time.  The Board finds that this is not significant evidence in support of the Veteran's claim because the record indicates that the Veteran currently has positional vertigo and does not indicate that he currently has vestibular neuritis or labyrinthitis.  The article also states that labyrinthitis may cause endolymphatic hydrops (abnormal fluctuation in the inner ear fluid called endolymph) to develop several years later.  The Board notes that the record does not indicate that the Veteran has endolymphatic hydrops.  Furthermore, the Board affords the medical opinion provided by the VA contract physician who examined the Veteran and concluded that the Veteran's current vertigo disorder is unrelated to service to be evidence of significantly greater weight that the general treatise type evidence provided by the Veteran from the internet.  
 The Board does not find the Veteran's November 2010 report of vertigo ever since leaving the Army to be credible.  All of his other statements have indicated that at least 10 years passed after discharge before he had another episode of dizziness.  In particular, the Veteran's May 2015 testimony indicates that he did not experience episodes of vertigo until the mid or late 1990's, more than 30 years after the in-service episode of dizziness.

The Board finds the Veteran's statements that his current positional vertigo is related to the episode of dizziness during service to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's current positional vertigo condition is related to the one episode of severe dizziness with vomiting during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).   

The Board finds that the most probative evidence of record is the July 2011 VA medical opinion.  The examination is adequate and probative as the VA examiner examined the Veteran, reviewed the Veteran's medical history, and then came to a reasoned conclusion.  In short, the most probative medical evidence is against the claim.  The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

ORDER

The Board's June 30, 2015, decision denying service connection for positional vertigo is vacated.

Entitlement to service connection for positional vertigo is denied.   


____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


